Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.

The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).

When Claims Are Directed to Multiple Categories of Inventions:

(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.

This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.



Group II, claims 11-19, drawn to a method of cytoscopically implanting the autologous buccal epithelial cell suspension into the defect site of the adult human urethra.
.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Inventions I and II lack unity of invention because even though the inventions of these groups require the technical feature of:

harvesting buccal mucosal tissue from subject;
treating the tissue with chemical dissociation agent;
washing the tissue sample with nutrient medium;
separating the epidermis from dermis of the washed tissue; and
mincing, filtering to obtain uniform epithelial cell suspension from epidermis

this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Nikolavsky et al. (Liquid Tissue Graft. WO2017/120493; Priority 62275747 6 January 2016).

Nikolavsky et al. disclose methods and compositions comprising dissociated buccal mucosa tissue for treating a wound (Abstract; [0006]). The art teaches harvesting buccal mucosa tissue from a subject and dissociating the harvested buccal mucosa tissue by mechanical, enzymatic or other means ([0008]). The art teaches the (e.g., FACS sorting, magnetic cell sorting, adhesion based sorting, complement depletion), density centrifugation, and/or filtration ([0032]). Therefore the art teaches filtration. The art teaches mincing ([0010]). Examiner notes step (f) is optional. Because the instant specification discloses steps (g)-(k) follow seeding ([0043]), these steps are interpreted to be optional. 

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE M MOSS whose telephone number is (571)270-7439.  The examiner can normally be reached on M-T 6am-4pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-2000.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/NATALIE M MOSS/Examiner, Art Unit 1653